internal_revenue_service number release date index number ------------------------------------- ------------------------ ------------------------ ------ ------------------------------------------------------ ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- -------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-133618-18 date date legend trustee trust grantor date date date date charity a charity b charity c termination_date a b c d dear ------------------ ------------------------- ------------------------------------------------------------------ -------------------------- -------------------- --------------------------- ---------------------------- --------------------------- ----------------------------------------------- --------------------------------------------- ----------------------------------------- ---------------------- ---- -- ---- ---- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings under sec_7520 and sec_507 of the internal_revenue_code with regard to trust the facts and representations submitted are summarized as follows plr-133618-18 grantor died on date pursuant to grantor’s will grantor’s interests in several specified grantor retained annuity trusts were distributed to trustee to hold administer and distribute in accordance with the terms of trust trust was established as a charitable_lead_annuity_trust and charity c was granted an interest in trust in the form of a guaranteed_annuity_interest under sec_2055 article ii of trust provides in relevant part that the initial annuity amount was equal to a percent of the initial value of the trust property the annuity amount is increased on each anniversary of the trust by b percent the ramp rate of the prior year’s annuity amount the annuity amount is to be paid in equal quarterly installments from income and to the extent that income is not sufficient from principal any trust accounting_income of the trust for a taxable_year in excess of the annuity amount is to be distributed to charity c and devoted solely to the purposes set forth in sec_170 in determining the annuity amount the trustee is to prorate the same on a daily basis for a short taxable_year no additional contributions are to be made to trust after the initial contribution trust is to have a term computed with respect to the date of grantor’s death just sufficient to make the income_interest in the trust for which a deduction would be allowed under sec_2055 have an aggregate value of c percent of the aggregate fair_market_value of all amounts in the trust at its commencement upon the expiration of this term the trustee is to distribute all trust principal to grantor’s children the remainder beneficiaries on date charity c was divided into two separate foundations by court order charity a and charity b charity a and charity b each receive one-half of charity c’s guaranteed_annuity_interest in trust the trustee represents that before any distribution to the remainder beneficiaries all annuity payments including interest will be made to charity a and charity b in accordance with the terms of grantor’s will and the trust instrument and consistent with the schedule of amounts attached to the ruling_request you have requested the following rulings under the terms of the will and the regulations trust will terminate on termination_date the termination of trust on termination_date will not result in the imposition of a termination_tax under sec_507 plr-133618-18 law and analysis ruling sec_2055 allows a deduction from the value of a decedent's gross_estate for the amount of bequests to or for_the_use_of any organization organized and operated exclusively for religious charitable scientific literary or educational_purposes under sec_2055 the estate_tax charitable deduction is not allowable where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_20_2055-2 of the estate_tax regulations provides that in the case of a decedent dying after date where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for private purposes after date no deduction is allowed under sec_2055 for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in sec_20_2055-2 under sec_20_2055-2 the term deductible_interest includes a guaranteed_annuity_interest a guaranteed_annuity_interest is a right to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date under sec_20_2055-2 a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect under sec_20_2055-2 where a guaranteed_annuity_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the guaranteed_annuity_interest shall be paid to or for_the_use_of a charity nevertheless plr-133618-18 the amount of the deduction is limited to the fair_market_value of the guaranteed_annuity_interest sec_20_2055-2 provides that the amount of the deduction in the case of a contribution of a partial interest in property is the fair_market_value of the partial interest at the appropriate valuation_date as defined in sec_20_2055-2 the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value sec_20_2055-2 provides that the present_value of a guaranteed_annuity_interest described in sec_20_2055-2 is to be determined under sec_20_2031-7 a deduction will be allowed under sec_2055 only for the minimum amount it is evident the charity will receive thus if the date of death value of the guaranteed_annuity_interest exceeds the date of death value of the trust assets the allowable deduction is limited to the date of death value of the trust assets sec_7520 provides in part that if an income estate or gift_tax charitable_contribution is allowable for any part of the property transferred the taxpayer may elect to use the federal midterm rate for either of the two months preceding the month in which the valuation_date falls sec_20_7520-1 provides in relevant part that in the case of estates of decedents with valuation dates after date the fair_market_value of annuities interests for life or for a term of years including unitrust interests remainders and reversions is their present_value determined under this section see sec_20_2031-7 for the computation of the value of annuities unitrust interests life estates terms for years remainders and reversions sec_20_7520-2 provides in relevant part that the fair_market_value of annuities interests for life or for a term of years remainders and reversions for which an estate_tax charitable deduction is allowable is the present_value of such interests determined under sec_20_7520-1 trust’s closing_agreement with the irs which is attached to the ruling_request recognizes that the charities’ interest in the trust was in the form of a guaranteed_annuity_interest as required by sec_2055 and that trust is a testamentary charitable_lead_annuity_trust accordingly the closing_agreement allowed an estate_tax deduction of c percent of the estate’s initial value to determine whether the trust will properly terminate under the terms of the grantor’s will a termination_date must be calculated under sec_7520 so that the present_value of the charities’ guaranteed_annuity_interest equals c percent of trust’s initial value we performed calculations based upon our understanding of the trust mechanics as set forth above and basic actuarial and financial principles associated plr-133618-18 with the time_value_of_money and the theory of interest our goal was to determine a termination_date that would render the total present_value of the charitable_annuity to equal c percent of the initial trust value in order to effect this the final payment may need to be a partial payment that occurs between two otherwise scheduled payment dates we determined that the theoretical partial quarterly payment would need to occur between the payment scheduled for date and the payment scheduled for date we further identified that a partial payment d days into the quarter discounted back to the date of death will render the total present_value of the charitable_annuity to equal c percent of the initial trust value as required d days after date is termination_date thus based on the facts submitted and representations made we conclude that trust will terminate on termination_date ruling sec_4947 relating to split-interest_trusts provides that in the case of a_trust not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to a purpose described in sec_170 and which has amounts in trust for which a deduction was allowed under inter alia sec_2055 sec_507 relating to termination of private_foundation_status shall apply as if that trust were a private_foundation trust is described in sec_4947 sec_507 imposes a termination_tax on any private_foundation that notifies the secretary of its intention to terminate or the status of which is terminated by the secretary as a result of willful or flagrant violations of the private_foundation provisions the amount of the tax is the lower_of the aggregate tax_benefit resulting from the tax-exempt status of the private_foundation or the fair_market_value of its assets generally sec_507 does not apply to split-interest_trusts sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that sec_507 shall not apply to a_trust described in sec_4947 by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust the examples in sec_53_4947-1 illustrate the application of sec_53_4947-1 in example h creates a_trust under which x an organization described in sec_501 receives dollar_figure per year for a period of years remainder to s h's son h is allowed a deduction under sec_2522 for the present_value of x's interest when the final payment to x has been made at the end of the 20-year period in accordance with the terms of the trust the provisions of sec_4947 will cease to apply to the trust because the trust no longer retains any amounts for which the deduction under sec_2522 was plr-133618-18 allowed the final payment to x is not considered a termination of the trust's private_foundation_status within the meaning of sec_507 in this case trust is terminating by reason of a payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee similar to sec_53_4947-1 example when trust terminates on termination_date the provisions of sec_4947 will cease to apply because trust no longer retains any amounts for which the deduction under sec_2055 was allowed thus the final payment to the remainder beneficiaries will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 without a termination under sec_507 no termination_tax under sec_507 applies to trust accordingly based on the facts submitted and representations made we conclude that the termination of trust on termination_date will not result in the imposition of the sec_507 termination_tax in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-133618-18 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
